NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            MAR 25 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        Nos. 17-10392
                                                      17-10484
              Plaintiff-Appellee,
                                                 DC No.
 v.                                              CR 14-00021 GEB-1

OMAR KABILJAGIC,
                                                 MEMORANDUM*
              Defendant-Appellant.


                   Appeals from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted March 13, 2019**
                             San Francisco, California

Before:      SILER,*** TASHIMA, and McKEOWN, Circuit Judges.

      Following a jury trial, Defendant-Appellant Omar Kabiljagic was convicted

under 18 U.S.C. § 287 for making false or fraudulent claims to the United States.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Kabiljagic appeals his conviction on the grounds that the district court erred when

it sustained the government’s hearsay objections to certain testimony that

Kabiljagic sought to elicit at trial from a government agent. This sought testimony

consisted of Kabiljagic’s own out-of-court statements. We have jurisdiction under

28 U.S.C. § 1291. Because Kabiljagic did not present to the district court the

theory of admissibility that he now advances for the excluded statements, we

review for plain error. See Hudspeth v. Comm’r, 914 F.2d 1207, 1215 (9th Cir.

1990) (“When the trial court excludes evidence, failure to make a timely

invocation of the grounds for the admission of the evidence renders the issue

reviewable only for plain error.” (citations omitted)). We affirm.

      “Relief for plain error is available if there has been (1) error; (2) that was

plain; (3) that affected substantial rights; and (4) that seriously affected the

fairness, integrity, or public reputation of the judicial proceedings.” United States

v. Cannel, 517 F.3d 1172, 1176 (9th Cir. 2008) (citations omitted). Here, even

assuming that a non-hearsay ground was available for the admission of the

excluded statements, because Kabiljagic testified and thus had the opportunity to

testify to the excluded statements, he cannot show that the alleged error was

sufficiently prejudicial to have affected the outcome of the district court

proceedings, nor that the alleged error “seriously affect[ed] the fairness, integrity


                                            2
or public reputation” of those proceedings. Thus, because Kabiljagic ultimately

presented to the jury the relevant information encompassed by the excluded

statements when he himself testified at trial, there was no plain error. See United

States v. Jordan, 256 F.3d 922, 930 (9th Cir. 2001); see also Cannel, 517 F.3d at

1176.

        AFFIRMED.




                                          3